Citation Nr: 1536281	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2015, the Veteran testified at a Board video hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.

The issues of service connection for a back disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO denied a claim of entitlement to service connection for a back disability; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since April 2001 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition.

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, which denied the Veteran's claim of entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for a back condition and to grant service connection for tinnitus are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and material evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran is seeking service connection for a back condition and the RO denied this claim, among others, in an April 2001 rating decision.  

The Veteran filed a claim to reopen this previously-denied claim in December 2011.  In the February 2012 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the April 2001 rating decision includes, in pertinent part, VA treatment records, reports of VA examinations, statements from the Veteran, and the June 2015 hearing transcript.  The December 2012 VA examination report indicates that the Veteran has a current diagnosis of degenerative disc disease.  Additionally, in February 2013, the VA examiner provided an addendum opinion which indicated that the Veteran was injured in a motor vehicle accident in 1967, but that the severity of that injury is unknown.  The examiner further indicated that because the injury was more than 45 years ago, it "is difficult to determine if this incident is the sole reason" for the Veteran's low back pain "since so much time has gone by."  

In this case, the Veteran's claim of service connection for a back disability was previously denied because there was no evidence to link a current disability to service.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Additionally, the credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the VA examination report showing that the Veteran has a current diagnosis of degenerative disc disease and the opinion offered by the VA examination is new and material.  First, the evidence was not associated with the record at the time of the last final denial.  Second, it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence provides information that may link the Veteran's claimed disabilities to his period of active duty and the motor vehicle accident he suffered therein, given the examiner's statement that it is difficult to determine whether the in-service injury is the "sole" reason for the Veteran's back symptomatology. 
 
Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a low back condition will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  The Veteran has continuously reported that he was exposed to loud noise and acoustic trauma while he worked an an armor crewman on a tank.  The Board finds that the noise exposure described by the Veteran is consistent with the duties and circumstances of his military occupational specialty of an armor crewman.  Therefore, the Board finds that in-service acoustic trauma is established.  38 U.S.C.A. § 1154 (West 2014).  
The Veteran's service treatment records are absent any complaints or diagnoses of problems with the Veteran's ears or hearing.  Further, upon separation in August 1968, the Veteran denied any ear, nose, or throat trouble and no ear problems were noted on examination.

The Veteran was provided an audiological VA examination in conjunction with his claim of service connection for tinnitus in January 2012.  The Veteran reported that he has "been aware" of his tinnitus of over 20 years.  He stated that it occurs constantly and bilaterally.  The examiner opined that it is less likely than not that the Veteran's bilateral tinnitus was caused by or a result of military noise exposure.  By way of rationale, the examiner indicated that tinnitus is "a symptom of auditory pathology."  Further, the examiner held that the Veteran separated from service with normal hearing and there is no evidence of auditory pathology in either ear.  In December 2012, another VA examination was provided, and again the VA examiner found that the Veteran's tinnitus is less likely than not related to his period of service.  The examiner opined that this is so because the Veteran's thresholds at separation are "too low" for any shift in hearing to have taken place while on active duty, which indicates no damage to the auditory system during that time.  

At his June 2015 hearing, the Veteran testified that the ringing in his ears has occurred since service.  He stated that the ringing began when he was involved in a car accident and that he thought it was related to the headaches he was also experiencing.  The Veteran denied any post-service occupational noise exposure.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  The VA examiners who found that the Veteran's tinnitus is not related to service did not indicate that the Veteran's description of his symptoms was inconsistent with the disorder tinnitus.  The Veteran has stated that he has experienced tinnitus since service; specifically, he said that it began when he injured his head in an in-service motor vehicle accident.  Given the Veteran's testimony and the Veteran's service and duties as an armor crewman, the Board finds the Veteran's statements regarding the ringing in his ears to be competent and credible.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back condition has been received; the appeal is granted to this extent.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for service connection for a back disability and bilateral hearing loss.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Back disability

As noted, the Veteran was afforded a VA examination for his claim of service connection for a back disability in December 2012.  At that time, a diagnosis of degenerative disc disease was provided, most pronounced at the L5-S1 level.  The MRI studies further showed degenerative changes at the apophyseal joints throughout the lumbar spine and disc protrusion with a posterior annular tear compresses the anterior surface of the thecal sac at the L2-3 level, a mild degree of degenerative stenosis at the L3-4 and L4-5 intervertebral nerve root canals bilaterally.  

Additionally, the VA examiner provided an opinion that since the motor vehicle accident from July 1967 was of undetermined severity was more than 45 years ago, it is difficult to determine if this incident is the "sole reason for his low back pain" since "so much time has gone by."  Therefore, it is less likely than not that the Veteran's low back complaints are related to military service.  

The Board finds that the proper standard required to establish service connection is not whether it is at least as likely as not (a greater than 50 percent probability) that the current disability is related to an in-service event or injury.  In this case, the examiner found that it is difficult to determine whether the in-service motor vehicle accident is the "sole reason" for the current disability.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  In light of the improper standard used by the examiner, the Board finds that a new examination is required to determine whether it is at least as likely as not that the Veteran's current back disability is related to service, to include the in-service motor vehicle accident.

Bilateral hearing loss 

As noted above, the Board finds the occurrence of in-service acoustic trauma based on the Veteran's military occupational specialty while on active duty is substantiated.  

The Veteran's service treatment records are absence any complaints or diagnoses of problems related to his hearing or ears.  

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart below.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.  During the Veteran's in-service examinations, the measure of pure tone threshold levels, in decibels, were as follows:

Nov 1965


HERTZ



500
1000
2000
3000
4000
RIGHT
 10(25)
0(10)
0(10)
0(10)
10(15)
LEFT
25(40)
20(30)
1(20)
0(10)
10(15)

Then, at separation, in November 1968, the Veteran's measure of pure tone threshold levels, in decibels, were as follows:

Nov 1965


HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
--
10
RIGHT
0
0
0
--
10

The Veteran was afforded a VA examination for his claim of service connection bilateral hearing loss in January 2012 and December 2012.  At the January 2012 VA examination, the examiner found that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner opined that, although there was no audiological evidence of the Veteran's hearing at entrance, the Veteran's separation physical examination indicated normal hearing bilaterally, with no pure-tone threshold exceeding 10 decibels in either ear.  In December 2012, the examiner noted that the Veteran was exposed to tanks, guns, mortars, and engine noise during service.  The examiner also noted that the Veteran had noise exposure post-service with hearing protection.  The examiner opined that it is less likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The examiner provided a rationale that the Veteran's thresholds at separation are too low for any significant shift in hearing to have taken place while on active duty and stated that "this is evidence of no noise-induced damage to the auditory system during that time."  

Here, the examiner did not provide an adequate rationale for the negative nexus opinion; instead the opinion was based on the fact that the Veteran did not have a hearing loss disability at separation without addressing the Veteran's contentions that his hearing problems onset during service.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Therefore, the claim must be remanded to obtain an addendum opinion that considers the Veteran's lay statements and delayed-onset hearing loss.  After reviewing the evidence, the examiner is asked to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during or is related to his period of service, to include the acoustic trauma he experienced therein.  

The Veteran stated during his June 2015 Board hearing that he began seeking treatment at VA in Columbia, South Carolina in the early 1990s.  The earliest treatment records associated with the file are dated from 1996.  Therefore, efforts should be taken to ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  The RO should also obtain any outstanding VA treatment records, including any records available dated before 1996.  All efforts to obtain these records must be documented in the claims file.

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA spine examination regarding the nature and etiology of the Veteran's back condition.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any back condition that the Veteran now has originated in service or is otherwise attributable to the Veteran's military service, to include the motor vehicle accident that occurred therein.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

3.  The RO/AMC shall ask the January 2012 VA examiner or December 2012 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner is asked to again opine on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss originated in service or is otherwise attributable to the Veteran's military noise exposure.  In so opining, please explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  Thereafter, readjudicate the claims of service connection for a back disability and bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


